Ogden, P. J.
This suit originated in the County Court, under the Act of October, 1866, the 21st Section of which reads as follows:
“And no cause which may be brought up by appeal from the County Court to the District Court can be appealed thence to the Supreme Court, where the matter in controversy does not exceed two hundred dollars.”
This case was duly tried in the County Court, appealed to the District Court, where a judgment was rendered for appellee. The demand claimed was less than two hundred dollars; and we have often held that an appeal to this court did not lie in such cases, and the fact that the virtual repeal of the act of October, 1866, before the final hearing in the District Court, could not affect the rights of the parties, or confer additional jurisdiction upon this court.
The appeal is therefore dismissed for want of jurisdiction in this court.
Dismissed.